TOWNSEND, District Judge.
The merchandise in question is a manufacture of silk and cotton, silk component material of chief value, which was within the provisions of paragraph 302 of the act' of 1894, but was classified for duty as “pile fabrics,” at $1.50 per pound, under paragraph 299 of said act. These articles are known as “tapestries,” and are not commercially known as “pile fabrics.” In fact, they are fabrics made of cotton and silk; a certain portion thereof, namely, about one-half, having a pile surface. Inasmuch as the fabric as a whole is not substantially a pile fabric, and is not commercially known as such, the fact that a portion thereof has a pile surface is not sufficient to constitute it a pile fabric. The decision of the board of general appraisers is therefore reversed.